Case: 16-60201      Document: 00513853051         Page: 1    Date Filed: 01/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-60201                                FILED
                                  Summary Calendar                       January 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
REYNA ISABEL GIRON-DURAN,

                                                 Petitioner

v.

SALLY Q. YATES, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 027 429


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Reyna Isabel Giron-Duran, a native and citizen of Honduras, petitions
for review of the Board of Immigration Appeals’s (BIA’s) dismissal of her
appeal of the Immigration Judge’s (IJ’s) decision denying her application for
asylum, for withholding of removal, and for relief under the Convention
Against Torture (CAT). She challenges the BIA’s conclusion that she failed to
establish membership in a cognizable particular social group for the purposes


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60201     Document: 00513853051      Page: 2    Date Filed: 01/27/2017


                                  No. 16-60201

of asylum or withholding of removal. This court reviews only the BIA’s decision
unless the IJ’s decision “has some impact on the BIA’s decision.” Hernandez-
De La Cruz v. Lynch, 819 F.3d 784, 785 (5th Cir. 2016) (quoting Wang v.
Holder, 569 F.3d 531, 536 (5th Cir. 2009)). The BIA’s factual findings are
reviewed for substantial evidence and its legal conclusions are reviewed de
novo. See Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
      In her petition for review, Giron-Duran asserts persecution on the basis
of her membership in the particular social group of “women who flee Honduras
because of gang extortion and violence.” We have rejected similarly amorphous
proposed social groups and perceive no error in the BIA’s determination that
Giron-Duran’s definition failed to satisfy its social distinction and particularity
factors. See id. at 521-22; see also Hernandez-De La Cruz, 819 F.3d at 786-87
& n.1; Bermudez-Merino v. Holder, 372 F. App’x 498, 500 (5th Cir. 2010).
Accordingly, Giron-Duran was not eligible for asylum or withholding of
removal. See Orellana-Monson, 685 F.3d at 522.
      Giron-Duran did not exhaust her administrative remedies with respect
to the new social group definition she presents in her petition for review, so we
dismiss that portion of her petition for lack of jurisdiction. See Hernandez-De
La Cruz, 819 F.3d at 786. In addition, Giron-Duran has waived her claim for
CAT relief by failing to raise it in her petition for review. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004).
      The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                         2